NO. 12-04-00038-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§



IN RE: HENRY PEREZ OLVERA,§
	ORIGINAL PROCEEDING
RELATOR

§






MEMORANDUM OPINION

 Relator Henry Perez Olvera seeks a writ of mandamus requiring the trial court to rule on his
motion to dismiss the indictment against him.  Texas Rule of Appellate Procedure 52 prescribes the
contents of a petition for writ of mandamus.  Relator has failed to comply with the provisions of Rule
52 and therefore has not shown that he is entitled to the relief he seeks.  Accordingly, the writ of
mandamus is denied.
  SAM GRIFFITH 
									   Justice

Opinion delivered February 11, 2004.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.








(PUBLISH)